Valente v Utica First Ins. Co. (2019 NY Slip Op 06993)





Valente v Utica First Ins. Co.


2019 NY Slip Op 06993


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: WHALEN, P.J., SMITH, CARNI, DEJOSEPH, AND CURRAN, JJ. (Filed Sept. 27, 2019.) 


MOTION NO. (186/19) CA 18-00861.

[*1]FRANK VALENTE AND DARLENE VALENTE, PLAINTIFFS-RESPONDENTS-APPELLANTS, 
vUTICA FIRST INSURANCE COMPANY, DEFENDANT-APPELLANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.